Order, entered on or about March 3,1964, striking certain defenses, unanimously modified on the law and in the exercise of discretion to the extent of permitting defendant to serve an amended answer in which the defense of laches may be pleaded to all causes of action in the complaint and the defense based on the alleged adultery as a defense to the third, fourth and fifth causes may be set up and, as so modified, affirmed, without costs to either party. While it is true that the mere passage of time does not establish laches, it is" equally true that even a comparatively short period during which a plaintiff has failed to assert her rights may, under certain circumstances, induce the defendant to change his position. Defendant should have an opportunity to so plead. Concededly, the defense of adultery may be asserted. The objection is to the lack of specificity. While most of the objections on this ground can be cured by a bill of particulars, as there is to be a new pleading, the additional detail that would constitute a more adequate pleading can be supplied. (CPLR 3103.) Concur — Botein, P. J., Rabin, Eager, Steuer and Bastow, JJ,